NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    22-30006

                Plaintiff-Appellee,             D.C. No.
                                                3:18-cr-00042-TMB-MMS-1
 v.

TYLER CHANCE BATEMAN,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                            Submitted August 8, 2022**
                               Anchorage, Alaska

Before: S.R. THOMAS, McKEOWN, and CLIFTON, Circuit Judges.

      Tyler Bateman appeals the district court’s imposition of special conditions of

supervised release, specifically those that prohibit him from posting on social media.

We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. We affirm.

      We review de novo whether supervised release conditions violate the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Constitution. United States v. Wells, 29 F.4th 580, 583 (9th Cir. 2022). Here, the

challenged conditions are constitutional because they are reasonably related to the

goals of deterrence, public protection, and Bateman’s rehabilitation; they involve no

greater deprivation of liberty than is reasonably necessary to achieve these goals;

and they are not inconsistent with any policy statements issued by the Sentencing

Commission. Id. at 590 (quoting United States v. Soltero, 510 F.3d 858, 866 (9th

Cir. 2007) (per curiam)). We have acknowledged that broad restrictions on Internet

use are permissible when, as here, “use of the Internet was ‘essential’ or ‘integral’

to the offense of conviction.” United States v. LaCoste, 821 F.3d 1187, 1191 (9th

Cir. 2016). Unlike in other cases in which we have struck down restrictions on

Internet use, the prohibition here is “not absolute” and “allows for approval of

appropriate online access by the Probation Office.” United States v. Rearden, 349

F.3d 608, 621 (9th Cir. 2003); see also United States v. Riley, 576 F.3d 1046, 1048–

50 (9th Cir. 2009). Bateman’s own attorney conceded repeatedly that his client is

such a habitual maker of electronic threats that his social media usage should be

restricted. And Bateman’s behavior immediately upon release strongly supports

such concessions, as do his statements to the Probation Office that he would continue

to violate the conditions.

      Because Bateman did not object to the conditions before the district court, we

review their imposition for plain error. LaCoste, 821 F.3d at 1190. To show a plain


                                         2
error, Bateman must show that the district court committed (1) “an error” that was

(2) “clear or obvious, rather than subject to reasonable dispute,” and that (3) such

error “must have affected the appellant’s substantial rights.” Puckett v. United

States, 556 U.S. 129, 135 (2009). Bateman cannot show that the district court

committed an error. The district judge committed no procedural error because he

adequately explained the challenged conditions. United States v. Carty, 520 F.3d

984, 992–93 (9th Cir. 2008) (en banc). And the district judge committed no

substantive error in imposing the challenged conditions, for the same reasons

discussed above. See United States v. Wolf Child, 699 F.3d 1082, 1090 (9th Cir.

2012); Soltero, 510 F.3d at 866.

      AFFIRMED.




                                         3